IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,460-02


                       EX PARTE LUIS MEDRANO ORTIZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. D-17-2197-CR-W2 IN THE 358TH DISTRICT COURT
                             FROM ECTOR COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of kidnapping and sentenced to three years’ imprisonment. He did

not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that plea was involuntary because counsel informed him that he would

be paroled when he was first eligible for release and because counsel erroneously informed him

regarding parole. Applicant has alleged facts that, if true, might entitle him to relief. Accordingly,

the record should be developed. The trial court is the appropriate forum for findings of fact. TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to
                                                                                                       2

Applicant’s claim. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 11, 2019
Do not publish